9:19-cv-02163-RMG-MGB __ Date Filed 09/30/20 Entry Number31 Page1of2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis, C/A No.: 9:19-cv-02163-RMG-MGB

Plaintiffs,
Vv.

)

)

)

)

)

)
Cody C. Kirkman, Individually;  )
Amber Swinehammer, )
Individually; Lindsey Gibson, )
Individually; Cody C. Kirkman, _)
Amber Swinehammer, and )
Lindsey Gibson, as Agents/ )
Officers of Town of Bluffton )
Police Department; and Town of )
Bluffton Police Department, )
)

)

)

Defendants.

 

PERSONALLY appeared before me the undersigned who, being duly sworn, on
oath says:

1. That he is an employee in the Law Offices of Christy L. Scott, LLC, attorney
for the Defendants herein;

2. That there is between Walterboro, South Carolina and Barnwell, South
Carolina a regular communication by mail;

3. That on 29" day of September 2020, he mailed a true and correct copy of
the Report and CV of Defendants’ Expert Brian Batterton and Affidavit of Service to an
attorney for the Plaintiff herein by enclosing the same in a postpaid envelope addressed
to:

Arie D. Bax

Bax Law Firm

2 Merchants Lane, Ste. 210
Beaufort, SC 29907

and depositing the same in the post office at Walterboro, South Carolina; and,

Dac #590

 
9:19-cv-02163-RMG-MGB Date Filed 09/30/20 Entry Number 31 Page 2 of 2

further, emailed same to Attorney Bax at his provided email address of:

Email: arie.baxilaw@gmail.com

4, Further, he is not a party to this action.

oa”

SWORN to before me this
Bo, day of September 2020

)

Notary Public for South Carolina
My Commission Expires: __\\-96 “dd

 

(L.S.)

 

Doc #590
